Citation Nr: 0430765	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  00-15 241	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts

THE ISSUES

1.  Entitlement to service connection for fatigue, dizziness, 
headaches, cognitive complaints, memory loss, muscle fatigue, 
shortness of breath (SOB), heart palpitations, nausea, and 
numbness of the hands, claimed as due to an undiagnosed 
illness.  

2.  Entitlement to service connection for narrowing of the 
6th and 7th cervical disc space with anterior osteophytosis of 
the vertebral bodies (claimed as pain in the neck and head).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her husband


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active military service from November 1990 to 
November 1994.  She served in Southwest Asia during Operation 
Desert Shield/Desert Storm.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  Jurisdiction over the case subsequently was 
transferred to the RO in Boston, Massachusetts, and that 
office forwarded the appeal to the Board.

The veteran's claim for service connection for heart 
palpitations is not based exclusively on an undiagnosed 
illness; rather, she also alleges entitlement to service 
connection for this condition on the alternative basis of 
direct incurrence in service.

Note also that an October 1999 rating decision appealed 
denied, in part, a rating in excess of 10 percent for 
degenerative joint disease (DJD) of the lumbosacral spine 
and service connection for disability of the cervical spine.  
But the veteran's March 2000 notice of disagreement (NOD) 
did not contest the denial of service connection for 
cervical spine disability and, consequently, neither did the 
May 2000 statement of the case (SOC) she received.  However, 
her and her husband's testimony during her August 2000 RO 
hearing, liberally construed, constitutes a NOD concerning 
this claim.  This issue has not since been addressed in an 
SOC or supplemental SOC (SSOC), so the veteran has not had 
the opportunity to perfect an appeal to the Board pertaining 
to this specific issue.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.201 (2004); see also Gallegos v. Gober, 
14 Vet. App. 50 (2000) (an NOD need only consist of a 
writing that expresses disagreement with an RO decision).



Where, as here, a veteran files an NOD and the RO has not 
issued an SOC, the claim must be remanded to the RO for 
issuance of an SOC and to give the veteran an opportunity to 
perfect an appeal to the Board by submitting a 
timely substantive appeal (e.g., a VA Form 9 or equivalent 
statement).  See Manlincon v. West, 12 Vet. App. 238 (1999).  
Hence, the claim for service connection for narrowing of the 
6th and 7th cervical disc space with anterior osteophytosis 
of the vertebral bodies (claimed as pain in the neck and 
head) will be remanded to the RO for appropriate 
disposition, including issuance of a SOC, prior to further 
review.

The Board also notes that, following the August 2000 RO 
hearing the 10 percent rating for service-connected DJD of 
the lumbosacral spine was increased to 20 percent.  The 
grant of a higher rating during this appeal does not 
represent a total grant of the benefit sought, i.e., a 
maximum schedular rating.  See AB v. Brown, 6 Vet. App. 35, 
39 (1993).  But in an August 2002 VA Form 21-4138, Statement 
in Support of Claim, the veteran withdrew her claim for an 
increased rating for this disability.  So this claim is no 
longer before the Board.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).

In a more recent March 2004 VA Form 21-4138, however, the 
veteran again claimed entitlement to an increased rating for 
the service-connected DJD of her lumbosacral spine.  Also, in 
an August 2000 memorandum her representative had raised 
allegations of clear and unmistakable error (CUE) in rating 
decisions of September 1995 and January 1997 in denying 
service connection for multiple joint pain.  But bear in mind 
that a July 2002 rating decision by a local Decision Review 
Officer (DRO) at the RO granted service connection for 
arthralgia of the hands, hips, ankles, and shoulder (claimed 
as joint pains) - retroactively effective from the day after 
the veteran's discharge from service.  In any event, these 
additional claims have not been adjudicated by the RO, much 
less denied and timely appealed to the Board, so referral to 
the RO for initial development and consideration is required 
since the Board does not currently have jurisdiction to 
consider them in the first instance.  See 38 C.F.R. § 20.200 
(2004).

The Board notes additionally that, in a February 2003 VA Form 
21-4138, the veteran alleged exposure to ionizing radiation 
while serving in Southwest Asia, but without clarifying what, 
if any, disabilities were due to such exposure.  This matter 
is also brought to the attention of the RO. 

And as for the claims that are presently on appeal, 
unfortunately, further development of the evidence is needed 
concerning them before they can be fairly decided.  So the 
case is being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As alluded to earlier, the October 1999 rating decision 
appealed denied, in part, service connection for disability 
of the cervical spine.  The testimony of the veteran and her 
husband during the August 2000 RO hearing, when liberally 
construed, constituted a timely NOD in response to the RO's 
denial of this claim.  But this claim since has not been 
addressed in an SOC/SSOC, so the veteran has not had an 
opportunity to perfect an appeal to the Board concerning this 
claim by submitting a timely substantive appeal (e.g., a VA 
Form 9 or equivalent statement).  See Manlincon v. West, 12 
Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-
410 (1995).

Also during her August 2000 RO hearing, the veteran alleged 
that she had never been afforded a comprehensive VA medical 
examination concerning her claim for disability(ies) due to 
an undiagnosed illness.  She therefore requested an 
examination.  See pages 6, 7, and 17 of the transcript of 
that hearing.

From the veteran's hearing testimony, and that of her 
husband, as well as from statements submitted by her at other 
times, it appears she is alleging that some of her service 
medical records (SMRs) concerning treatment at Royal Air 
Force (RAF) Base in Upper Heyford in the United Kingdom, 
while she was pregnant in 1992, are not on file.  See pages 
18 and 19 of the transcript.

A review of the SMRs shows that at least some during that 
time frame are on file.  Additionally, the veteran and her 
husband have indicated that she received treatment, as a 
military dependent, at military medical facilities after her 
active duty and that these records are not on file (page 8).  
She also indicated that she had received private medical 
treatment or evaluation in Italy and again later at the 
New Mexico Heart Institute, but these records, just like the 
others mentioned, are not on file (pages 4, 5, and 18).  She 
has alleged, as well, that in March 1998 she submitted 
evidence to a VA representative (apparently participating in 
a VA transition assistance program in Aviano, Italy), but 
that the evidence was never made a part of her permanent 
claims file (page 4).  

In April 2002 the RO forwarded the veteran a complete copy of 
her claims file.  See 38 C.F.R. § 1.526 (2004).  At the 
August 2000 RO hearing the veteran indicated that she had 
with her a file of her own consisting of medical records that 
was complete, except for a few records (apparently including 
those of a private Italian physician and some that she could 
not obtain).  She also said some of the records might not be 
in her claims file (pages 5 and 8 of the transcript).  She 
further testified that she was willing to submit these 
records and her representative requested that the presiding 
Hearing Officer review these records to determine whether any 
were new records rather than mere duplicates of records 
already on file (pages 5).  And in response, the Hearing 
Officer indicated that he would do so (page 19).  However, 
there is no indication in the claims files as to the results 
of this review of records by the local Hearing Officer.



Accordingly, the case is remanded to the RO for the following 
development and consideration:

1.  Prior to making any further determination on 
the merits, ensure that all notification and 
development action required by the VCAA and 
implementing VA regulations is completed.  
In particular, ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107 (West 2002) and their implementing 
regulations, especially 38 C.F.R. § 3.159(b) and 
(c)(2) (2003), are fully complied with 
and satisfied.  

2.  Send the veteran an SOC concerning the issue 
of her purported entitlement to service 
connection for narrowing of the 6th and 7th 
cervical disc space with anterior osteophytosis 
of the vertebral bodies (claimed as pain in the 
neck and head).  She and her representative must 
be advised that a timely substantive appeal, 
such as a VA Form 9 or equivalent statement, 
must be submitted in response to the SOC to 
"perfect" an appeal to the Board concerning this 
specific issue.  They also must be advised of 
the time period in which to perfect an appeal.  
And if, and only if, a timely appeal is 
perfected as to this claim should it be returned 
to the Board.  

3.  Verify whether all of the veteran's SMRs are 
on file from 1992 when she was pregnant and 
stationed at Royal Air Force (RAF) Base in Upper 
Heyford in the United Kingdom.  If these SMRs 
are not on file, obtain them and associate them 
with the other evidence of record.



Also, contact the veteran and request that she 
provide as much information as possible 
concerning any relevant treatment and/or 
evaluation she has received as a military 
dependent at military medical facilities.  This 
should include the places and approximate dates 
of treatment and/or evaluation.  Then obtain any 
relevant records cited and associate them with 
the other evidence of record.

Document all steps taken to locate and obtain 
this additional evidence until assured these 
records either do not exist or that further 
efforts to obtain them would be futile.

4.  Ask the veteran to clarify whether all 
private clinical records concerning treatment 
and/or evaluation for the disability(ies) 
at issue are now on file.  This should include 
the places and approximate dates of treatment 
and/or evaluation.  With respect to any such 
records that are not on file, request that she 
complete and return the appropriate releases 
(VA Form 21-4142s) for the medical records of 
each private care provider since military 
service.  

This should include treatment or evaluation by 
any private physician in Italy and at the New 
Mexico Heart Institute.  

Upon receipt of the appropriate releases, 
request all private treatment records indicated, 
if any, and associate all received with the 
file.  If any request for private treatment 
records is unsuccessful, notify the veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e) (2004).  

*This should include, but is not limited to, 
requesting that the veteran submit copies of all 
records in her possession that she has not 
previously submitted.

5.  Clarify whether the August 2000 presiding 
Hearing Officer reviewed the records in the 
veteran's possession, as promised, and whether 
any of these records were new or merely 
duplicates of those already in the claims file.  
If any such records were new, have the veteran 
submit them for consideration by the Board.

6.  Determine whether a VA representative in 
Italy (see page 4 of the hearing transcript) 
accepted or received documents from the veteran 
in approximately March 1998 in Italy and, if so, 
what became of the documents.  If the documents 
exist and can be located, they should be 
obtained and associated with the other evidence 
in the claims file.  

7.  Schedule the veteran for a VA examination to 
ascertain, if possible, the etiology of her 
subjective complaints that are at issue in this 
appeal.  This includes determining whether any 
specific symptoms (i.e., fatigue, dizziness, 
headaches, cognitive complaints, memory loss, 
muscle fatigue, shortness of breath, 
heart palpitations, nausea, and numbness of the 
hands) are due to an undiagnosed illness or, 
instead, are due to a known diagnosed disorder.  
And, if known, state the diagnosis and whether 
it is at least as likely as not that the 
diagnosed disorder is of service origin or, if a 
chronic disease, e.g., arthritis, manifested 
within one year of service discharge.  

Also render an opinion as to whether the 
veteran's claimed heart palpitations are a 
manifestation of some form of cardiac disease or 
disability that initially manifested during 
service or manifested within one year of service 
discharge.

To facilitate making these determinations, 
please review the report of the veteran's past 
VA examinations, as well as the other relevant 
evidence in her claims file, including a copy of 
this remand.

8.  Then readjudicate the claims based on the 
additional evidence obtained.  If benefits 
sought on appeal are not granted to the 
veteran's satisfaction, send her and her 
representative an SSOC and give them time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


